Exhibit 10.01 EXECUTION COPY SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT This SECURITIES PURCHASE AND REGISTRATION RIGHTS AGREEMENT (this “Agreement”) is entered into as of January 8, 2009, by and between ONE Bio, Corp., a Florida corporation trading on the OTC Bulletin Board under the symbol “ONBI.OB” (the “Company”), and each of the purchasers listed or to be listed on Schedule 1 attached to this Agreement (each a “Purchaser,” and collectively, the “Purchasers”). W I T N E S S E T H: WHEREAS, the Company desires to issue and sell to each Purchaser, and each Purchaser desires to purchase from the Company, 8% convertible promissory notes, substantially in the form of Exhibit A attached hereto (each a “Note,” and collectively, the “Notes”), in the aggregate principal amount of between $300,000 (the “Minimum Amount”), $2,000,000 (the “Base Amount”) and $3,000,000 (the “Maximum Amount”); and WHEREAS, to induce each Purchaser to purchase the Note, the Company has agreed to issue to Purchaser warrants (each a “Warrant” and collectively, the “Warrants”) to purchase the Company’s common stock, par value $0.001 per share (the “Common Stock”), as set forth in the warrant agreement substantially in the form of Exhibit B attached hereto (the “Warrant”). NOW, THEREFORE, in consideration of the mutual covenants and agreements hereinafter set forth herein and for other good and valuable consideration, the receipt and sufficiency of which are hereby mutually acknowledged, the parties agree as follows: 1. Sale and Purchase of the Notes and Warrants. 1.1Sale and Issuance of Notes.Subject to the terms and conditions of this Agreement, each Purchaser agrees to purchase at each Purchaser’s respective Closing (as defined below), and the Company agrees to sell and issue to each Purchaser, a Note in the principal amount specified with respect to such Purchaser on Schedule 1 attached to this Agreement.The purchase price of each Note shall be equal to 100% of the principal amount of such Note (the “Purchase Price”). 1.2 Issuance of Warrants.Subject to the terms and conditions of this Agreement, the Company shall issue a Warrant to purchase the number of shares of Common Stock of the Company set forth opposite such Purchaser’s name on the Warrant to each Purchaser at the Closing. 2. Closing. 2.1Time and Place. The initial closing of the sale and purchase of the Notes and Warrants representing at least the Minimum Amount (the “Initial Closing”) shall be deemed to take place at the offices of Seyfarth Shaw LLP, 620 Eighth Avenue, New York, NY 10018, at 10:00 a.m., local time, on the date hereof, or at such later time or date as the Purchasers and the Company may mutually agree in writing.An additional closing of the purchase and sale of Notes and Warrants representing at least the Base Amount (inclusive of the Minimum Amount) and up to the Maximum Amount (the “Final
